Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 5, 2021

                                    No. 04-21-00287-CV

                        IN THE INTEREST OF L.I.C.S., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01026
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
       The appellee’s motion for an extension of time to file its brief is GRANTED. The
appellee’s brief is due on or before November 29, 2021; however, no further extensions will be
granted absent extenuating circumstances.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court